Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 23 May, 2022. As filed, Claims 1-4, 6- 10, 13, 14, 16-25 are pending. Claims 5, 11, 12, 15 are cancelled. 
Priority
This application filed 08/19/2020 is a national stage entry of PCT/EP2018/054317 , International Filing Date: 02/21/2018.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 08/19/2020 and 10/16/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election with traverse of the species in the reply filed on 5/23/2022  is acknowledged.  
Applicants elected the species I drawn to a process P1 for the manufacture of a secondary fatty alcohol on which claims 1-4, 6-10, and 16-25 read.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant elected a mixture of fatty acids, specifically a mixture of fatty acids that is the
fatty acid cut obtained from coconut oil, which naturally includes a mixture.
The traversal is on the ground(s) that :1) 13 and 14 both include the process of claim 1 recited therein, and thus there is unity of invention between the three independent claims; and 2) examination of the claims would not be a serious burden on the Examiner to search and examine the inventions species I-III. 
The examiner finds the arguments unpersuasive. 
First, the instantly claimed process P2 for the manufacture of and an internal olefin (claim 13) and process P3 for manufacture of  internal olefin sulfonate (claim 14)  fail to further limit the process P1 for the manufacture of a secondary fatty alcohol from internal ketone by decarboxylative ketonization of fatty acids, fatty acid derivatives or mixtures thereof in liquid phase.
Second, for applications filed under 35 U.S.C. 371,  the search burden is not a criterion.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14  are withdrawn from further consideration as being drawn to a nonelected species. 
Claims 1-4, 6-10, and 16-25 will be examined on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over  US 9,193,650 by Hommeltoft et al. Nov. 2015 (“the ‘650 patent”; cited by Applicants in IDS) and US 2014/0335586, Nov. 2014 by Zhang et al. (“the 586 publication”; cited by Applicants in IDS). 
The ‘650 patent teach a process for producing long chain secondary alcohols from fatty acids and fatty oils, which process entails the steps of 1) catalytic ketonization
 or  ketonic decarboxylation or feedstock containing at least one  fatty acid wherein at least one fatty acid or a fatty acid mixture is contacted with a ketonization catalyst in
a ketonization catalyst under ketonization conditions to provide a long chain ketone,  and 2)  hydrogenation with H2 of the long chain ketone is contacted with a selective ketone hydrogenation catalyst that lacks catalytic activity for alcohol dehydration to selectively hydrogenate the long chain ketone to provide the corresponding long chain secondary alcohol (which correspond to the steps of claimed process P1; abstract; col 5; claim 1 of reference reproduced below). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The ‘650 patent teach on col 4 lines 25-30 that a suitable catalyst for ketonization comprise alumina which corresponds to the “metal compound as catalyst” as claimed. 
Regarding instant claims 1,  22  the ‘650 patent teach the ketonization can be conducted in liquid phase, at a temperature in the range from 100 to 500°C, or from 300 to 450° C.; a pressure in the range from 0.5 to 100 psi, or from 5 to 30 psi; and a liquid hourly space velocity (LHSV) in the range from 0.l to 50h-1 (col 6 lines 35-42).
The ketonization process can be carried out in batch or continuous mode, with recycling of unconsumed starting materials if required  (col 6 lines 43-44; instant claim 124).
The feedstocks for ketonization may be obtained from biological material having a lipid content greater than 30 wt % on a dry weight basis.
Examples of suitable saturated fatty acids may include, caproic acid (C6), caprylic acid, (C8), capric acid (C10), myristic acid (C14),palmitic acid (C16), stearic acid (C18), eicosanoic acid (C20). Examples of unsaturated fatty acids may include, without limitation, palmitoleic acid, oleic acid, and linoleic acid. Reactants for ketonization may further include, without limitation, palm kernel oil, palm oil, coconut oil, corn oil, soybean oil, poultry fat, beef tallow, and their respective fatty acid constituents, and combinations thereof (col 5-6; instant claims 4,  25).
The difference between the process of producing secondary fatty alcohol  by ketonization decarboxylation of fatty acid and hydrogenation of the resulting ketone, 
the ‘650  patent and the instantly claimed process for producing secondary fatty alcohol   is that the process of prior art does not teach that a ketone K2 at liquid state, which is identical or similar to the internal ketone K1 is introduced into the reaction medium.

This limitation is taught by the ‘586 publication, analogous prior art drawn to a process of converting at least a portion of the biomass containing chain fatty acids by ketonization over a metal oxide catalyst, followed by hydrogenation to alcohols.
The ‘586 publication teach ketonization of carboxylic acids feed of fatty acids having from 4 to 9 carbon atoms is mixed with some recycled ketone product having from 7 to 17 carbon atoms, and preheated to 300-400° C. before being fed to a fixed bed reactor packed with a metal oxide catalyst  e.g. CeO2 or MnO2  with ketone recycle as shown in Fig. 6. The fatty acid  feed is mixed with some recycled ketone product which corresponds to K2 of claimed process, and preheated to 300-400° C before being fed to the fixed bed reactor packed with the metal oxide catalyst. The reactor outflow is cooled down before being sent to a three phase separator. The vapor phase vented, while the water phase may be removed from the bottom. After some of the organic ketone phase flow is recycled to mix with the acid feed, the rest of the ketone product may be stored or transferred to the hydrogenation [0066]-0072] which addresses process economics factors such as cost, product stream separation and recycle, scale up the production process in a commercial plan [0055]; [0089]. 
 Based on the prior art as a whole as taught by the ‘650 patent and ‘586 publication, which are both directed to the process for decarboxylative ketonization of fatty acids to ketones and hydrogenation of ketones to fatty alcohols and thus analogous art, one of ordinary skill in the art would have been motivated to adapt the process of ‘650 patent to organic ketone phase flow is recycled to mix with the acid feed of ketonization, because of ‘586 patent  teaches that recycling ketones to address process economic factors. "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results ". See MPEP § 2143.            Therefore, before the effective filing date of the claimed invention was made the skilled artisan would have been motivated to combine the teachings of cited references to arrive at instant invention with reasonable expectation of success.
Consequently, absent a showing of unexpected results, the instant claims are obvious over the combined teachings of the prior art.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9 and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 6, 9, 23 recite the term “substantially”. The term “substantially" is a relative term which renders the claim indefinite.  The term “substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 6, 9, and 23 are therefore rendered indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Nature and scope of the instant claims in view of the specification: 
Claim 1 is drawn to a process P1 for the  manufacture of a secondary fatty alcohols by decarboxylative ketonization of undisclosed fatty acids, fatty acid derivatives or mixtures thereof in liquid phase in the presence of undisclosed metal compounds as catalysts to make internal ketones K1, admixed with ketones K2,  which ketone K1 next undergo hydrogenation to secondary fatty alcohol products.  In its most limited claimed form the catalyst is a metal selected from the group consisting of magnesium, iron and their oxides, FeO, Fe3O4 or Fe2O3. 
Applicant has not described the claimed genus of “secondary fatty alcohol“, " fatty acids”, “fatty acid derivatives”, “internal ketone K1 “, “ketone K2 “ and “a metal compound” in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." .
In the instant case, the terminology of “secondary fatty alcohol“, " fatty acids”, “fatty acid derivatives”, “internal ketone K1“, “ketone K2 “are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed " of “secondary fatty alcohol“, " fatty acids”, “fatty acid derivatives”, “internal ketone K1 “, “ketone K2 “.
In the instant case, the claimed “a metal compound” encompasses any metal and any carrier. Applicants describe various metals as potential catalysts on [0054]- [0056] of the instant specification as an example of "metal compound", which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  
The state of the art fails to support the proposition that catalysts to facilitate specific transformations can be identified, synthesized and/or used, when it is recognized in the art that the catalytic arts remain highly unpredictable. 
The identification and synthesis and/or use of new catalysts is generally understood to be largely an empirical undertaking requiring the devotion of large amounts of time resources.  This especially true since the optimization of catalytic reactions is notoriously very sensitive, in unpredictable fashion, to reaction conditions, catalyst structure and behavior and substrate structure.  As such, the claims lack adequate written description for the claimed "a metal compound”.
By contrast, the nature and scope of the invention described in the Specification includes the reaction of fatty acids on [0083] and the  internal ketone K1 of formula I on [0085] or of formula (II) on [0107], secondary alcohols of formula III on [0154]-[0157]. and exemplifies ketonization of C15 - C35 or C8-C18  ketones cut starting from a C8-C18 coco saturated fatty acids cut using magnetite Fe3O4 as the catalyst as shown by preparative examples 1-5 on [0257]-[02876].
The extent and content of the prior art : Applicant has provided several references in the IDS which discuss producing  methyl phosphonic dichloride from methane and phosphorus trichloride. For example, US 9,193,650 by Hommeltoft et al. Nov. 2015 which teach a method for preparing  fatty alcohols by decarboxylation ketonization  of fatty acids of formula in claim 1 to ketones mediated by  CeO2 or MnO2   catalyst and hydrogenation  of resulting ketones.

The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of producing fatty alcohols by decarboxylation ketonization  of fatty acids catalyzed by metal based catalyst.
Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus of “secondary fatty alcohol“, " fatty acids”, “fatty acid derivatives”, “internal ketone K1 “, “ketone K2 “ and “a metal compound”. The specification is limited to preparation of ketonization decarboxylation of C8-C18 coco saturated fatty acids  to C15 - C35 or C8-C18  ketones using magnetite Fe3O4 hydrogenation  as shown in the examples 1-5. 
As pointed out above, the nature of the claimed invention is unpredictable and is not a mature art.  Further, the Federal Circuit stated that the lack of any disclosure of examples may be considered when determining whether the claimed invention is adequately described.  Boston Scientific Corp. v. Johnson & Johnson, --- F.3d --- (Fed. Cir. 2011).  Applicant has not provided a representative number of species to suggest that Applicant was in possession of additive,  a metal compound  and a metal compound carried on a carrier.

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the , “additive” and “a metal compound”  and “a metal compound carried on a carrier” as claimed. 
Therefore, the analysis above demonstrates that Applicants have not described the claimed manufacture of a secondary fatty alcohols by decarboxylative ketonization of undisclosed fatty acids, fatty acid derivatives or mixtures thereof in liquid phase in the presence of undisclosed metal compounds as catalysts to make internal ketones K1, admixed with ketones K2,  followed by hydrogenation, except for that of examples shown in specification.
Thus, it is concluded that the written description requirement is not satisfied.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
Claims 1-4, 6-10, and 16-25 are rejected. Claims 13 and 14 are withdrawn from consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622